DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on October 26, 2021.
Claim 5 is cancelled.
Claim 21 is added.
Claims 1-4 and 6-21 are pending.
Claims 1-4 and 6-21 are examined.
This Office Action is given Paper No. 20220204 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hockey et al. (US 2017/0070500) in view of Davey et al. (US 2019/0340590).

Claims 1, 8
Hockey discloses:
receiving payee information (addressing information, transaction information, see [0236, 0259]) from a payment service (external system, see [0324]) over a network through a network interface;
searching a database (database, see [0202]) of records, the database stored in a datastore (data store, see [0201]), the records comprising payment instructions (permissions, see [0009]), using a plurality of processing cores electrically connected to the datastore and the network interface; 
creating a d-token (token, see [0310, 0322]) for the matching record wherein the d-token indicates the matching record;
returning the d-token (token is transmitted back, see [0324]) to the payment service (external system, see [0324]) over the network using the network interface; 
receiving the d-token (token, see [0312]) from a financial institution (e.g. bank, see [0193]) over a banking rail through a rail interface; 
validating the d-token (authenticate access, see [0310]) using the plurality of processing cores; 
locating the matching record using the d-token (identifies the record related to the token, see [0327]) in the datastore using the plurality of processing cores; 
extracting the payment instructions (permissions, see [0327]) from the matching record in the datastore; and
PATENT APPLICATIONDocket No.: BT143returning the payment instructions (permissions, see [0327]) to the financial institution over the banking rail through the rail interface.
Hockey does not disHockey does not disclose:
A phone number;
If a matching… number.
Davey teaches:
a phone number (phone number, see [0040]);
if a matching record is found in the database (directory, see [0040]) where the payee information matches the phone number (phone number, see [0040]).
Hockey discloses a database of records, a plurality of processors, network interfaces, accepting a deposit request, searching for a record, returning a token associated with the record, accepting the d-token, validating the d-token, selecting the record using the d-token, and returning payment instructions. Hockey does not disclose the record containing a phone number found in a database, but Davey does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure permissioning of access to user accounts of Hockey with the record containing a phone number of Davey because 1) a need exists for securely 

Claims 4, 21
Hockey discloses:
receiving payee information (addressing information, transaction information, see [0236, 0259]) from a payment service (external system, see [0324]) over a network through a network interface;
searching a database (database, see [0202]) of records, the database stored in a datastore (data store, see [0201]), the records comprising payment instructions (permissions, see [0009]), using a plurality of processing cores electrically connected to the datastore and the network interface; 
creating a d-token (token, see [0310, 0322]) for the matching record wherein the d-token indicates the matching record;
returning the d-token (token is transmitted back, see [0324]) to the payment service (external system, see [0324]) over the network using the network interface; 
receiving the d-token (token, see [0312]) from a financial institution (e.g. bank, see [0193]) over a banking rail through a rail interface; 
validating the d-token (authenticate access, see [0310]) using the plurality of processing cores; 
locating the matching record using the d-token (identifies the record related to the token, see [0327]) in the datastore using the plurality of processing cores; 
extracting the payment instructions (permissions, see [0327]) from the matching record in the datastore; and
PATENT APPLICATIONDocket No.: BT143returning the payment instructions (permissions, see [0327]) to the financial institution over the banking rail through the rail interface.
Hockey does not disHockey does not disclose:
An email address;
If a matching… address.
Davey teaches:
an email address (email, see [0040]);
if a matching record is found in the database (directory, see [0040]) where the payee information matches the email address (email, see [0040]).
Hockey discloses a database of records, a plurality of processors, network interfaces, accepting a deposit request, searching for a record, returning a token associated with the record, accepting the d-token, validating the d-token, selecting the record using the d-token, and returning payment instructions. Hockey does not disclose the record containing an email address found in a database, but Davey does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure permissioning of access to user accounts of Hockey with the record containing an email address of Davey because 1) a need exists for securely accessing user account information and securely authorizing user account transactions (see Hockey [0004-0006]); and 2) a need exists for a ubiquitous centralized directory that 

Claim 15
Hockey discloses:
a payment server computing device (device, see [0092]); 
a deposit information vault (data store, see [0201]); and 
a financial institution computing resources (e.g. bank, see [0193]); 
where the payment server computing device is connected to a network, wherein the payment server computing device is programmed to send payee information (addressing information, transaction information, see [0236, 0259]) to the deposit information vault to retrieve a d-token (token, see [0310, 0324]), wherein the payment server computing device is programmed to send the d-token to a financial institution to effectuate a payment (see [0327]); 
where the deposit information vault comprises: 
a datastore (data store, see [0201]) containing a database (database, see [0202]) of records (records, see [0009]) containing payment instructions (permissions, see [0009]) and user identifiable information (account information, see [0009]), each U.S. Pat. Ser. No. 16/818,015October 26, 2021Page 6 of 10record labeled with one or more tokens (token, i.e. unique record identifier, see [0009]), where each of the one or more tokens point to a specific record (unique identifier associated with the electronic record, see [0009]); 
a plurality of processing cores (processors, see [0281]) electrically connected to the datastore; 
one or more network interfaces (user interfaces, see [0011, 0203]), electrically connected to the plurality of processing cores, to a banking rail (financial platform system, see [0015, 0193]), and to an internet (internet, see [0282]);
wherein the plurality of processing cores are programmed to accept a deposit request (transaction request for deposit, see [0236, 0258]) containing the payee information (addressing information, transaction information, see [0236, 0259]) over the internet, search the datastore (database, see [0308]) for a matching record associated with the payee information, and return the token (token is transmitted back, see [0310, 0324]) associated with the matching record to the internet as the d-token; 
wherein the plurality of processing cores are programmed to accept the d-token (token, see [0312]) from the banking rail (external system, see [0312]), validate the d-token (authenticate access, see [0310]), use the d-token to select the matching record associated with the d- token (identifies the record related to the token, see [0327]), and return the payment instructions (permissions, see [0327]) in the matching record associated with the d-token to the banking rail; and 
where the financial institution computing resources are programmed to accept the d-token from the payment server computing device, send the d-token over the banking rail to the deposit information vault, and accept the payment 
Hockey does not disclose:
Where the user… address.
Davey teaches:
where the user identifiable information is a phone number (phone number, see [0040]) or an email address (email, see [0040]).
Hockey discloses a database of records, a plurality of processors, network interfaces, accepting a deposit request, searching for a record, returning a token associated with the record, accepting the d-token, validating the d-token, selecting the record using the d-token, and returning payment instructions. Hockey does not disclose the user information is an email address or phone number found in a database, but Davey does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure permissioning of access to user accounts of Hockey with the user information is an email address or phone number of Davey because 1) a need exists for securely accessing user account information and securely authorizing user account transactions (see Hockey [0004-0006]); and 2) a need exists for a ubiquitous centralized directory that contains banking information for various payees and payors (see Davey [0006]). Having the user information as an email address or phone number allows the payor to initiate a payment using only an alias (see Davey [0040]). 

Claim 2
Furthermore, Hockey discloses:
the payment instructions contain a bank account number (account number, routing number, see [0329]).

Claim 3
Furthermore, Hockey discloses:
the payment instructions contain a credit card number (credit card number, see [0329]).  

Claim 6
Furthermore, Hockey discloses:
the d-token contains both an identifier for the apparatus for processing the electronic deposit information (token includes routing number, see [0359]) and a number associated with the record (unique record identifier, see [0009, 0376]).

Claim 7
Furthermore, Hockey discloses:
the d-token is encrypted (encrypted, see [0211, 0376]).

Claim 9Claim 
Furthermore, Hockey discloses:
the validating includes comparing a time difference between a d-token creation time and a d-token use time with a predetermined value (e.g. allowable 

Claim 10
Furthermore, Hockey discloses:
the validating (verifying transaction conditions, see [0244]) includes comparing a number of times (frequency of transactions, see [0244, 0375]) the d-token has been used with a predetermined value (over a particular amount, see [0244, 0375]).  

Claims 11, 20
Furthermore, Hockey discloses:
if the matching record is not found, sending an email (email, see [0244, 0276]) through the network interface to the network requesting the payment instructions.  

Claim 12
Furthermore, Hockey discloses:
if the matching record is not found, sending a text message (text message, SMS message, see [0244, 0276]) through the network interface to the network requesting the payment instructions.  

Claim 13
Furthermore, Hockey discloses:
the creating of the d-token includes encrypting (encrypted, see [0211, 0376]) the phone number in the d-token.

Claim 14
Furthermore, Hockey discloses:
encrypting (encrypted, see [0211, 0376]) the payment instructions.

Claim 16
Furthermore, Hockey discloses:
the payment server computing device runs a software program to process a mobile payment (mobile applications, see [0203]).

Claim 17
 Furthermore, Hockey discloses:
the financial institution is a bank (bank, see [0193]).

Claim 18
Furthermore, Hockey discloses:
the financial institution is a credit card processor (credit card provider, see [0194]).  

Claim 19
Furthermore, Hockey discloses:
the payment instructions include a financial institution account number (bank routing number, see [0329]).  

Response to Arguments 
Applicant argues that the prior art does not teach the amendments.
Please see the new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Kapoor et al. (US 10,410,190) is relevant because it discloses a money transfer that does not require personal identifying information of the beneficiary other than the mobile phone number or email address (see C1 L35-50). 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 
Claim 8 recites “if a matching record is found.”
Claim 20 recites “if the record… is not found.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621